IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 23, 2009

                                     No. 08-40978                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



AUSTIN L CURTIS

                                                   Plaintiff-Appellant
v.

MICHEAL CHERTOFF, INDIVIDUALLY AND AS SECRETARY,
DEPARTMENT OF HOMELAND SECURITY

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                         for the Eastern District of Texas
                                   4:07-CV-307


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Austin L. Curtis appeals the dismissal of his various employment-
discrimination claims on summary judgment. We review a grant of summary
judgment de novo, applying the same standard as the district court. Robinson
v. Orient Marine Co. Ltd., 505 F.3d 364, 365 (5th Cir. 2007). For the reasons set
forth by the district court, Curtis failed to meet his responsive burden on



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                           No. 08-40978

summary judgment.   Accordingly, the judgment of the district court is
AFFIRMED.




                                 2